Citation Nr: 1505994	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  11-21 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to an initial disability rating in excess of 50 percent for the Veteran's service-connected posttraumatic stress disorder (PTSD).

3. Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1963 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated July 2009 and June 2012 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The July 2009 rating decision granted service connection for PTSD and assigned a 30 percent disability rating, effective March 19, 2009.  In a July 2011 rating decision, the RO increased the Veteran's disability rating for PTSD to 50 percent, effective March 19, 2009. The June 2012 rating decision denied service connection for hepatitis C. 

In October 2013, the Veteran provided testimony at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file.

The Board remanded this matter in May 2014.  As there has been substantial compliance with the remand orders, the Board may proceed with a determination of the issues on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to TDIU (raised in the context of the initial disability rating claim) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hepatitis C is not etiologically related to a disease or injury in service.

2.  Prior to September 10, 2014, the Veteran's PTSD was productive of no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

3.  After September 10, 2014, the Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).

2.  The criteria for a 70 percent rating for PTSD prior to September 10, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a rating in excess of 50 percent rating for PTSD after September 10, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  With regard to the Veteran's service connection claim, notice was provided in a January 2012 letter.  Accordingly, the duty to notify has been fulfilled.

The Veteran's initial rating claim arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

The duty to assist has been met in both the Veteran's service connection and initial rating claims and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment, VA treatment and private treatment records.  The Veteran was afforded various VA medical examinations and several medical opinions have been obtained throughout the course of this appeal.  In an October 2014 appellant brief, the Veteran's representative contends that a medical opinion was not obtained for the Veteran's Hepatitis C claim pursuant to the Board's May 2014 remand, and therefore, the matter should be remanded for a new medical opinion.  The Board finds that a remand is not necessary, as a new medical opinion was obtained in September 2014.  Moreover, the Board finds that the VA examinations and medical opinions obtained in this case are adequate as the examiners considered the Veteran's medical history, including his lay statements; provided rationales for all conclusions reached, described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's PTSD disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  

Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  And, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

The Veteran seeks service connection for his hepatitis C.  In support of his claim, the Veteran reported that he was involved in Operation Hastings in service and that he was exposed to blood during combat.  

The Veteran's service treatment records reflect no complaints, findings, or diagnosis of hepatitis C.  In 1984, several years after service, the Veteran claims that he donated a kidney to his brother.  He contends that his own blood was drawn prior to the operation, in case he or his brother needed a blood transfusion. 

In a November 2001 VA treatment record, the Veteran answered "yes" to "have you ever had" a drinking problem, a blood transfusion or received blood products before 1992, tattoos or body piercings.  The Veteran also admitted to having either injected, skin popped, or snorted drugs or used a crack pipe, and having more than 10 sexual partners or engaging in risky sexual behavior. 

VA treatment records from July 2010 to September 2011 show a diagnosis of hepatitis C. 

The Veteran underwent a VA examination in January 2012, where he reported that he was exposed to blood products while serving in Vietnam.  The VA examiner noted that the Veteran was diagnosed with hepatitis C by routine blood tests in 2002.  His service treatment records show no symptoms related to hepatitis C, such as fever, chills, malaise or fatigue.  The VA examiner also noted that the Veteran had a blood test done prior to a kidney transplant, and there was no discussion concerning hepatitis C.  With regard to the etiology of the Veteran's condition, the VA examiner stated that she could not resolve this issue without resort to mere speculation.  The examiner reasoned that the Veteran was exposed to blood in service; however he was not informed of hepatitis prior to his kidney donation in 1984.  The VA examiner also noted that there are no records from the Veteran's kidney donation. 

In an addendum medical opinion obtained January 2012, the VA examiner further noted that the Veteran did not reveal any history of drug abuse or any other risk factors for hepatitis C during the examination. 

In May 2014, the Board remanded the matter for a medical opinion.  Pursuant to the Board's remand, a medical opinion was obtained in September 2014.  The VA examiner opined that it is less likely than not that the Veteran's blood exposure in service resulted in him acquiring hepatitis C.  The examiner explained that there is a timeline that can be followed to ascertain whether the Veteran was infected with hepatitis C in 1967.  By way of background, the examiner noted that hepatitis C was called non A non B hepatitis so doctors and researchers knew that there was a third class of hepatitis.  When testing became available, non A non B hepatitis was named hepatitis C in 19889.  

As rationale for the opinion provided, the examiner reasoned that the medical records do not indicate that the Veteran was ill with nausea, vomiting, abdominal distress or jaundice to confirm that he initially acquired the hepatitis C while in active duty.  Furthermore, the Veteran was thoroughly screened in 1984 for any disease that could compromise him donating a left kidney to his diabetic brother.  Therefore, if the Veteran acquired hepatitis C in 1966 or 1967, there was a better than 85 percent chance that he would have had abnormal liver functions at the time he donated his kidney to his brother.  In actuality, the VA examiner noted that the Veteran's abnormal liver function would have been higher than 85 percent because he admitted to heavy drinking from 1967 to 1994.  Individuals who drink, nearly all develop abnormal liver functions.  The examiner also stated that the Veteran's brother lived 3 1/2 years with the renal transplant.  If the Veteran had given a kidney to his brother that was infected with hepatitis C, the brother would have been immediately infected and would have had organ failure earlier than 3 1/2 years.  In addition, the examiner noted that there is documentation that the Veteran admitted to other risk factors including having a blood transfusion prior to 1992.  The Veteran also admitted to having either injected, skin popped, or snorted drugs or used a crack pipe, and having more than 10 sexual partners. 

Medical evidence demonstrates that the Veteran has hepatitis C and competent lay evidence indicates that he was exposed to blood products in service.  The Veteran claims that he was involved in Operation Hastings and was exposed to blood during service.  The Veteran's DD-214 shows that he served as a machine gunner in Vietnam.  Therefore, the Board finds no reason to doubt the Veteran's credibility, and exposure to blood products in service is conceded. 

However, the evidence of record does not support the Veteran's claim that his hepatitis C is related to service.  The Veteran's service treatment records reflect no complaints, findings, or diagnosis of hepatitis.  Although post-service VA treatment records show a diagnosis of hepatitis C, the records do not attribute the Veteran's condition to blood exposure in service.  Furthermore, the September 2014 VA examiner offered a negative opinion that the Veteran's blood exposure in service resulted in him acquiring hepatitis C.  The examiner reasoned that the medical records do not indicate that the Veteran was ill with nausea, vomiting, abdominal distress or jaundice to confirm that he initially acquired the hepatitis C while in active duty.  Furthermore, the Veteran was thoroughly screened in 1984 for any disease that could compromise him donating a left kidney to his diabetic brother.  Therefore, if the Veteran acquired hepatitis C in 1966 or 1967, there would have been a higher than 85 percent change that he would have had abnormal liver functions at the time he donated his kidney to his brother.  The examiner noted that the Veteran's brother survived more than 3 years after the donation.  If the Veteran donated a kidney infected with hepatitis C, the brother would have had organ failure sooner than 3 years.  Lastly, the examiner noted that the Veteran admitted to other risk factors including having a blood transfusion prior to 1992.  The Veteran also admitted to having either injected, skin pooped, or snorted drugs or used a crack pipe, and having more than 10 sexual partners. 

The only other evidence which purports to link the Veteran's hepatitis C to his military service consists of the statements of the Veteran.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, the disability at issue in this case is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007). 

Without competent and credible evidence of an association between the Veteran's hepatitis C and his active duty, service connection is not warranted.  As the preponderance of evidence is against the Veteran's service connection claim, the benefit-of-the-doubt rule does not apply, and the Veteran's service connection claim for hepatitis C is denied.  See 38 U.S.C.A §5107.

III. Higher Evaluation

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under the applicable criteria, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

In a July 2009 rating decision, service connection for PTSD was granted and a 30 percent rating was assigned, effective March 19, 2009.  In a July 2012 rating decision, the RO increased the Veteran's disability rating to 50 percent.  The Veteran seeks a higher evaluation for his service connected PTSD.  

The Veteran was seen by a VA provider from December 2008 to February 2009 for his PTSD symptoms.  The treatment records show complaints of nightmares, intrusive thoughts about his combat service, trouble sleeping, irritability, hyper-arousal, and depression.  In February 2009, the Veteran was assigned a GAF score of 50. 

The Veteran was afforded a VA examination in June 2009, where he complained of unrelenting distress and poor sleep.  When asked about his post-service employment, the Veteran reported that he attended a locomotive engineer school and worked on the railroad for 11 years after service.  He stated that he was terminated from employment with the railroad for drinking on the job, failing to show up for work and arguing with co-workers.  Thereafter, he became a carpenter.  The Veteran reported that he retired from work as a carpenter in 2008, but continues to work some temporary, part-time carpentry jobs as he desires. 

With regard to his social functioning, the Veteran stated that he has been married three times and has six children.  He is currently living with his third wife and their three children, ages 14, 11, and 7.  He has one child with his second wife, age 18 and two children from his first marriage, ages 40, and 42.  He stated that his three eldest children choose not to have a substantial relationship with him due to the way he treated them and their mothers.  The Veteran stated that he "got hateful, drank a lot, and was irritable."  He also reported having little interest in socializing with same-age peers, and prefers to be "left alone." 

The Veteran has a history of arrests for fighting, and one arrest for Driving Under the Influence (DUI) of alcohol.  The Veteran stated that he drank heavily until he quit 14 years ago.  The Veteran denied legal troubles since 1991.  

On mental status examination, the Veteran was dressed appropriately and his hygiene and grooming were adequate.  Motor activity during the examination was unremarkable.  The Veteran maintained eye contact, and was cooperative throughout the interview.  His speech was unremarkable and his thoughts were organized in a goal-directed fashion.  His thought content was appropriate to mood and circumstances, and there was no evidence that he was responding to internal stimuli.  The Veteran denied disturbances of thought such as hallucinations, or delusions.  His mood and affect seemed dysphoric.  He rated his mood as a 2, on a scale out of 10.  He reported that he experiences passive suicidal ideation, with a plan ending his life with weapons.  He further stated that he transported his weapons to his sister's house so that they would be out of reach.  He also admitted to having intermittent thoughts of hurting himself and others, but does not have any intentions of doing so. 

The Veteran was alert, attentive, and oriented to person, place, and time.  However, cognitive skills seemed to be lacking.  The VA examiner noted that the Veteran was unable to correctly spell "world" or "dlrow" and was erroneous in mental calculations.  The Veteran's short-term memory also appeared to be impaired.  His judgment and insight were mediocre. 

The VA examiner concluded that the Veteran experiences insomnia, disrupted sleep, anger outburst, chronic irritability, heightened startle response, and difficulty getting along with spouses, children and coworkers.  The VA examiner diagnosed PTSD and assigned a GAF score of 50.  The VA examiner noted that the Veteran is independent, and fully functional in activities of daily living and self-care.  His daily activities consist of sitting on the porch of his home, lying in bed and watching the television.  He stated that he sometimes performs small scale carpentry jobs or plays with his children.  However, he mostly wants to be left alone.  The VA examiner concluded that the Veteran seems competent to manage his financial affairs.  He currently supports himself with income from social security retirement income and income from his temporary part-time employment as a carpenter. 

The Veteran was afforded another VA examination in June 2010, where he reported a constant depressed mood.  The Veteran stated that his condition has gotten worse and that his behavior has gotten more "weird" over the past year.  He reported that he is "depressed all the time." 

At the time of the examination, the Veteran was separated from his wife.  He stated that he was asked to move out because she could not cope with his PTSD.  The Veteran's three children live with his wife and he visits them once a week.  He described the quality of his relationship with his children as "fair."  With regard to his social relationships with others, the Veteran stated that he does not socialize, and spends most of his time around the house, watching television.  He stated that he gets along with his sister and her husband, but does not have any other friends and does not engage in any activities or leisure pursuits.  In addition, the Veteran reported that he has very little tolerance of others and "fly off the handle easily."  He also stated that he "gets angry real fast," which has led to "pushing and shoving" others.  In regards to employment, the Veteran stated that he retired as a carpenter because "even if I was offered a job, I wouldn't be able to remember what I am supposed to do."  The Veteran also stated that he is unable to manage his finances 

On mental status examination, the Veteran had not shaved and admitted to not taking care of his hygiene recently.  His speech was unremarkable.  His affect was normal, but his mood was agitated and depressed.  He was oriented in time, person, and place.  His attention span was short and is thought process was circumstantiality.  He was pre-occupied with one or two topics.  The Veteran denied hallucinations and delusions.  In regards to his judgment and insight, he was able to understand the outcome of behavior and understand that he has a problem.  His remote, recent, and immediate memory were mildly impaired.  The VA examiner noted that the Veteran has obsessive behaviors.  Specifically, he checks the windows, sticks in the door walls, and the locks of his house due to his worry that "something might come in."  The Veteran also reported that he has panic attacks at least once a day. 

The Veteran admitted to having homicidal and suicidal thoughts.  During the examination, the Veteran stated: "I think about hurting all [Asian] people, they've been a thorn in my side for years...when I walk past them, I think of taking them out."  The Veteran claimed that he has no plan or intent, but cannot get rid of these thoughts.  The Veteran also stated that he suicidal thoughts every day and has made "a couple of plans." 

The VA examiner diagnosed PTSD and major depressive disorder.  The Veteran was assigned a GAF score of 51.  The VA examiner noted that the Veteran's symptoms include exaggerated startle response, a need to remain in the corner and opposite of the entrance in a room, avoidance of large crowds, anhedonia, hypervigilance, inability to effectively engage in social relationships, and constant stress and worry.  The VA examiner concluded that there is total occupational and social impairment due to the Veteran's PTSD signs and symptoms.  In providing this opinion, the examiner noted that the Veteran reported that he is unable to concentrate, follow through tasks, has difficulty with his memory, has a very shorty "fuse," cannot manage conflict, and retired because "even if I was offered a job, I wouldn't be able to remember what I am supposed to do."  

VA treatment records from July 2011 also reflect suicidal and homicidal thoughts.  The Veteran reported homicidal thoughts towards "gooks" but denied any intention or plain of harming others. The Veteran also denied having a plan to commit suicide.

An August 2011 entry in his Vet Center records included the Veteran's report that he retired from work in 2010, but continued to do "side job."  

In September 2012, the Veteran submitted a statement from K.D.R, who claimed that Veteran experienced nightmares and engaged in heavy drinking upon returning from Vietnam.  

The Veteran also submitted a September 2012 statement from K.P. his provider at the Vet Center.  K.P. indicated that the Veteran has intrusive thoughts, distressing recollections of traumatic events that occurred in Vietnam, nightmares, visual hallucinations, and history of alcoholism.  K.P. also stated that the Veteran has reported difficulty sleeping, mood swings, difficulty concentrating, and feeling that he is constantly on guard.  She concluded that the Veteran's PTSD symptoms continue to cause him significant distress in his daily life, as well as lead to difficulty functioning in relationships or in the workplace. 

VA treatment records from August 2012 to January 2013 continue to show complaints of PTSD symptoms, including depression, flashbacks, nightmares, and intrusive thoughts.

A VA medical opinion was obtained in January 2013.  The VA examiner opined that the Veteran does not have a diagnosis of alcoholism secondary to his PTSD.  The VA examiner noted that the Veteran quit drinking in 1994 and occasionally attends Alcoholic Anonymous (AA). 

The Veteran was seen by a private provider in March 2013.  He continued to report problems with sleeping, intrusive thoughts, social isolation, rocky interpersonal relationships, irritability, alienation, and suicidal thoughts.  The private examiner noted that the Veteran exhibits impaired concentration, exaggerated startled response, hypervigilance, difficulty concentrating, generalized anxiety with two panic attacks per week, short-term and long-term memory loss, insomnia, overwhelming feelings of sorrow, withdrawn, bouts of moderately severe depression, and flashbacks and intrusive thoughts.  The private provider assigned a GAF score of 46 and noted that the Veteran has difficulty maintaining employment and that the Veteran does not possess any transferable skills to sedentary work.   

In March 2013, a medical opinion was obtained by VA.  The examiner noted that the Veteran's symptoms include, depressed mood, anxiety, panic attacks more than once a week, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, impairment in short-term and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, suicidal ideation, and impaired impulse control. 

The VA examiner diagnosed PTSD and assigned a GAF score of 46.  The examiner noted that the Veteran has difficulty maintaining employment and concluded that the Veteran's PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood. 

VA treatment records from June and August 2013 reveal fleeting suicidal thoughts without any intent or plan.  In August 2013, the Veteran was assigned a GAF score of 55.  

At the October 2013 hearing, the Veteran testified that he has suicidal thoughts, but has not made any plans.  VA treatment records from October 2013 to December 2014 reveal no suicidal or homicidal ideation.  Treatment records from this time period continue to show treatment for PTSD symptoms, including depression and nightmares. 

Vet Center records from August and September 2014 include the therapist's notation that the Veteran continued to participate in a golf league; his mood was depressed but there was no suicidal or homicidal ideation.  

Pursuant to the Board remand, the Veteran was afforded another VA examination in September 2014.  The VA examiner noted that the Veteran suffers from depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  The Veteran reported that he currently lives with his wife and their three children.  The Veteran has three older children from other marriages; however, he stated that he does not visit them.  He reported that he enjoys his children and going fishing.  With regard to employment, the Veteran stated that he was kicked out of a few jobs last year because he fell asleep at work.  The examiner noted that the Veteran is capable of managing his finances.  

On mental status examination, the Veteran was alert, but made little eye contact.  His thoughts were clear and goal directed.  His affect was normal, but mood was dysthymic.  The Veteran was also oriented in time, place and person.  The Veteran was assigned a GAF score of 60.  The VA examiner found that the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

After a review of all the evidence, the Board finds that the Veteran is entitled to a 70 percent rating, and no higher, prior to September 10, 2014, the date of the VA examination.  Affording the Veteran the benefit of the doubt, the Board finds that throughout this period, the Veteran demonstrated a symptomatology consistent with the schedular criteria of a 70 percent disability rating.  The Veteran consistently admitted to having suicidal ideation.  At the June 2010 VA examination, the Veteran stated that he has suicidal thoughts every day and has made "a couple of plans."  In addition, suicidal ideation was noted in the June 2009 VA examination report, the March 2013 VA medical opinion and the March 2013 private examination report.  The Veteran also had thoughts of hurting others.  During the June 2010 VA examination, the Veteran stated: "I think about hurting all [Asian] people, they've been a thorn in my side for years...when I walk past them, I think of taking them out."  The Veteran claimed that he has no plan or intent of committing homicide, but could not get rid of these thoughts.  The June 2010 VA examination report also shows that the Veteran had obsessive rituals, where he stated that he checks the windows, sticks in the door walls, and the locks of his house due to his worry that "something might come in."  The June 2010 VA examiner noted that the Veteran had not shaved and admitted to not taking care of his hygiene recently.  The evidence also shows that the Veteran has been unable to establish and maintain effective relationships.  The Veteran reported that he has no friends, isolates himself from others, and does not engage in social activities.  He stated that he does not have a relationship with his three eldest children and has had problems in his current marriage due to his PTSD symptoms.  Furthermore, the March 2013 VA examiner concluded that the Veteran's PTSD symptoms result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and mood.  Based on the foregoing, the Board finds that the Veteran is entitled to a 70 percent rating prior to September 2014. 

The Veteran, however, does not demonstrate symptomatology associated with the schedular criteria required for the next higher 100 percent disability rating for the period prior to September 10, 2014.  Although the June 2010 VA examiner noted that the Veteran has total occupational and social impairment, the evidence does not show that the Veteran exhibits gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The symptoms demonstrated are in conflict with the examiner's assignment of a GAF score of 51, which is reflective of moderate symptoms.  The reports of treatment and record of another VA examination during the period are more consistent, both in terms of clinical findings, GAF scores and characterization of the level of disability.  

The Board finds that a rating in excess of 50 percent after September 10, 2014 is not warranted.  Throughout this period, the evidence does not show that the Veteran's symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The September 2014 VA examination report does not indicate that the Veteran is suicidal or exhibits any other symptoms associated with a 70 percent rating.  The Veteran reported that he currently lives with his wife and their three children.  He did not report any problems in his marriage.  He stated that he enjoys his children and going fishing.  On mental status examination, the Veteran was alert, his thoughts were clear and he was oriented in time, place and person.  The VA examiner assigned a GAF score of 60, which is much higher than the GAF scores assigned prior to the examination and is reflective of moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Furthermore, the VA examiner opined that the Veteran's PTSD symptoms result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  Similar findings were reported by the Vet Center provider in September 2014.  Given the lack of symptoms or manifestations consistent with a 70 percent level of impairment, the Board finds that a rating in excess of 50 percent is not warranted from September 10, 2014. 

As the Veteran does not meet the criteria for a 70 percent rating, he likewise does not meet the criteria for a 100 percent disability rating. 

The Board is sympathetic to the Veteran's contentions that his service-connected PTSD warrants an increased evaluation.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130  with respect to determining the severity of his service-connected PTSD.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for hepatitis C is denied. 

Entitlement to a disability rating of 70 percent for the Veteran's PTSD prior to September 10, 2014 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 50 percent for the Veteran's PTSD after September 10, 2014 is denied. 


REMAND

The record indicates that the Veteran's PTSD symptoms have prevented him from maintaining employment.  The March 2013 VA examiner noted that the Veteran has difficulty maintaining employment.  A March 2013 private provider also noted that the Veteran has difficulty maintaining employment and does not possess any transferable skills to sedentary work.  Furthermore, at the October 2013 hearing, the Veteran reported being fired because he "fell asleep on the job."  He indicated that these instances were due to his PTSD symptoms.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009)

On remand, the RO should comply with the duties to notify and assist in connection with the TDIU claim.  Furthermore, the Veteran should be provided with an appropriate VA examination addressing whether the Veteran is unemployable due to this service-connected disabilities, which include PTSD, tinnitus and hearing loss.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran appropriate notice in connection with the claim for TDIU.  The Veteran should be requested to complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

2.  After any applicable development is completed, schedule the Veteran for a VA examination to evaluate the status of the service-connected disabilities.  The claims folder and copies of all pertinent records should be made available to the examiner.  All appropriate tests and studies should be conducted and clinical findings should be reported in detail.  

The examiner should comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (PTSD, tinnitus and hearing loss) and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his education and work experience. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  If, and only if, the Veteran is found to be unemployable due to his service-connected disabilities and he does not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a), consider whether referral of the case to VA's Director of Compensation and Pension for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) is appropriate.

4.  Thereafter, readjudicate the issue on appeal.  If the claims remain denied, the RO/AMC should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should be returned to the Board for appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


